Dismissed and Memorandum Opinion filed March 3, 2005








Dismissed and Memorandum Opinion filed March 3, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00097-CR
____________
 
LARRY MIKE
JOHNSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
178th District Court
Harris County,
Texas
Trial Court Cause No. 1010578
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to burglary of a building
with intent to commit theft.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on December 22, 2004, to confinement for four years
in the Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 3, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost. 
Do Not Publish C Tex. R. App.
P. 47.2(b).